Opinion filed September 12, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-18-00353-CV
                                  __________

  AMANDA MARIE COCI AND HEART OF TEXAS EMS, INC.,
        D/B/A HEART OF TEXAS EMS, Appellants
                                          V.
                          APRIL DOWER, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV1801020


                        DISSENTING OPINION
      Because I believe this personal injury lawsuit involves a health care liability
claim, I respectfully dissent from the majority’s opinion. The majority affirms the
trial court’s denial of a motion to dismiss based on the plaintiff’s failure to file an
expert report under the Texas Medical Liability Act (TMLA). I would reverse.
      The plaintiff alleged that she was injured while a passenger in an ambulance
that was involved in a single-vehicle accident. The plaintiff was accompanying her
minor daughter, who was being transported by ambulance from one medical facility
to another. Under the TMLA, a health care liability claim includes a cause of action
against a health care provider for a “departure from accepted standards of . . . safety
or professional or administrative services directly related to health care.” TEX. CIV.
PRAC. & REM. CODE ANN. § 74.001(a)(13) (West 2017). When the accepted
standards of “safety” are at issue, the alleged departure need not actually be “directly
related” to health care; there need only be “a substantive nexus” between the safety
standards allegedly violated and the provision of health care. Ross v. St. Luke’s
Episcopal Hosp., 462 S.W.3d 496, 504 (Tex. 2015).
        I would hold that there is a substantive nexus to the provision of health care
when a patient or a passenger escorting that patient is injured while being transported
in an ambulance to a medical facility. See Bain v. Capital Senior Living Corp.,
No. 05-14-00255-CV, 2015 WL 3958714, at *1–4 (Tex. App.—Dallas June 30,
2015, pet. denied) (mem. op.); see also Sherman v. HealthSouth Specialty Hosp.,
Inc., 397 S.W.3d 869, 872–74 (Tex. App.—Dallas 2013, pet. denied). I respectfully
disagree with the majority’s analysis in this regard and with the case upon which the
majority relies: City of Houston v. Hussein, No. 01-18-00683-CV, 2019 WL
1246417, at *8 (Tex. App.—Houston [1st Dist.] Mar. 19, 2019, no pet. h.).




                                                           KEITH STRETCHER
September 12, 2019                                         JUSTICE
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2